Case 6:20-cv-02087-WWB-LRH Document 1 Filed 11/11/20 Page 1 of 6 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

                                 CASE NO.: 6:20-cv-2087

  JANICE PASTORIZA RAMOS,

               Plaintiff,

  v.

  PROFESSIONAL ADJUSTMENT CORP. OF
  S.W.FL., INC.,

           Defendant.
  _____________________________________/
        DEFENDANT, PROFESSIONAL ADJUSTMENT CORP. OF S.W.FL., INC.’S
       PETITION FOR REMOVAL WITH SUPPORTING MEMORANDUM OF LAW

          COMES NOW, the Defendant, Professional Adjustment Corp. of S.W.FL., Inc.

 (“Defendant” or “PAC”), by and through its undersigned counsel, and respectfully petitions

 this Honorable Court for removal of the above-styled civil action from the County Civil Court,

 in and for Orange County, Florida, to the United States District Court for the Middle District

 of Florida, Orlando Division, and states as follows:

          1.      Defendant, Professional Adjustment Corp. of S.W.FL., Inc. is the named

 Defendant in a civil action brought against it in the County Civil Court, in and for Orange

 County, Florida, styled: Janice Pastoriza Ramos v. Professional Adjustment Co., Case No.:

 2020-SC-043080-O. A copy of the Complaint served in that action, in addition to all process

 and pleadings served upon Defendant, will be docketed separately by the Clerk.

          2.      That the aforesaid action was filed with the Clerk of the County Court in Orange

 County and service of process of said Summons and Complaint, have not yet been served upon



                                                 1
Case 6:20-cv-02087-WWB-LRH Document 1 Filed 11/11/20 Page 2 of 6 PageID 2
 Janice Pastoriza Ramos v. Professional Adjustment Corp.
 of S.W.FL., Inc.
 MDFL
 Petition for Removal to Federal Court

 the Defendant, Professional Adjustment Corp. of S.W.FL., Inc.

         3.       That the controversy herein between the Plaintiff and Defendant is a

 controversy based upon consumer protection rights created by and enforced through federal

 statutes. In this case, Plaintiff attempts to bring a pleading for alleged violations of the federal

 Fair Debt Collection Practices Act (“FDCPA”) and Fair Credit Reporting Act (“FCRA”).

         4.       That the above described action is a civil action of which this Court has original

 jurisdiction under the provisions of Title 28, United States Code, §1331, and is one which may

 be removed to this Court by the Defendant/Petitioner pursuant to the provisions of Title 28,

 United States Code, §1441(a), in that it is a civil action based upon a federal question over

 which this Court has original jurisdiction. Further, this Petition for Removal is being submitted

 to this Court prior to receipt of service of process on Defendant, Professional Adjustment Corp.

 of S.W.FL., Inc. of the original Complaint or Statement of Claim in the above-styled action

 and is, therefore, timely pursuant to 28 U.S.C. §1446(b).

         WHEREFORE, Defendant, Professional Adjustment Corp. of S.W.FL., Inc.

 respectfully requests that this Honorable Court enter its Order removing the entire case from

 the County Civil Court, in and for Orange County, Florida, to the United States District Court,

 Middle District of Florida, Orlando Division.

    MEMORANDUM OF LAW IN SUPPORT OF ITS PETITION FOR REMOVAL

                                   Statement of the Case and Facts

         The instant suit is a civil action which includes a federal question, specifically, a claim

 that the Defendant, Professional Adjustment Corp. of S.W.FL., Inc. allegedly violated

 Plaintiff’s consumer protection rights under the federal Fair Debt Collection Practices Act,



                                                      2
Case 6:20-cv-02087-WWB-LRH Document 1 Filed 11/11/20 Page 3 of 6 PageID 3
 Janice Pastoriza Ramos v. Professional Adjustment Corp.
 of S.W.FL., Inc.
 MDFL
 Petition for Removal to Federal Court

 namely, 15 U.S.C. Section 1692; and the Fair Credit Reporting Act, namely 15 U.S.C. Section

 1681s. The Complaint seeks an award of damages against the Defendant for alleged actions

 taken during the course of debt collection attempts by the Defendant against the Plaintiff,

 which are asserted to violate the FDCPA and FCRA. Plaintiff seeks statutory, actual, and/or

 punitive damages and seeks judgment for those damages against the Defendant for this alleged

 conduct.

                                        Federal Court Jurisdiction

         This Court has jurisdiction of this case pursuant to 28 U.S.C. §1331. Section 1331

 states as follows:

         “§1331. Federal question.

         The federal district courts shall have original jurisdiction of all civil actions
         arising under the Constitution, laws or treaties of the United States.

         The complaint herein raises a federal question and satisfies the jurisdictional

 requirements of 28 U.S.C. §1331. This Honorable Court therefore has original jurisdiction of

 this civil action.

                                                   Removal

         This is an action which may properly be removed to this Court pursuant to 28 U.S.C.

 §1441 which states in pertinent part as follows:

         “Except as otherwise expressly provided by act of Congress, any civil action
         brought in a state court of which the district courts of the United States has
         original jurisdiction, may be removed by the defendant or the defendants, to the
         district court of the United States for the district and division embracing the
         place where such action is pending . . . ”

         Given that this action is one over which the United States District Court for the Middle



                                                      3
Case 6:20-cv-02087-WWB-LRH Document 1 Filed 11/11/20 Page 4 of 6 PageID 4
 Janice Pastoriza Ramos v. Professional Adjustment Corp.
 of S.W.FL., Inc.
 MDFL
 Petition for Removal to Federal Court

 District of Florida, Orlando Division, would have original jurisdiction, this case may properly

 be removed by Defendants pursuant to 28 U.S.C. §1446(a) which provides:

         “A defendant or defendants desiring to remove any civil action or criminal
         prosecution from a state court shall file in the district court of the United States
         for the district and division within which such action is pending a Notice of
         Removal, signed pursuant to Rule 11 of the Federal Rules of Civil Procedure
         and containing a short and plain statement of the grounds for removal, together
         with a copy of all process, pleadings and orders served upon such defendant or
         defendants in such action.”

         In the instant suit, Defendant has filed a Notice which complies with 28 U.S.C.

 §1446(a), in that it sets forth facts that show that this Court has original jurisdiction and that

 this case is subject to removal.

                                           Timeliness of Removal

         28 U.S.C. §1446(b) requires that a Notice of Removal in a civil action or proceeding

 shall be filed within thirty (30) days after receipt by Defendant, through service or otherwise,

 of a copy of the initial pleading setting forth the claim for relief upon which the action or

 proceeding is based. The original Statement of Claim was filed with the Court on September

 30, 2020. Subsequently the County Civil Court executed a Summons and Notice to Appear on

 October 1, 2020; Defendant, Professional Adjustment Corp. of S.W.FL. has not yet been

 served with process. Accordingly, this Petition for Removal is being submitted to this Court

 less than thirty (30) days from service of process of the original Complaint.

                                        Supplemental Jurisdiction

         This Court has the discretion to exercise supplemental jurisdiction over any state law

 claims which have been asserted as part of the underlying action. 28 U.S.C. §1441(c) provides

 as follows:


                                                      4
Case 6:20-cv-02087-WWB-LRH Document 1 Filed 11/11/20 Page 5 of 6 PageID 5
 Janice Pastoriza Ramos v. Professional Adjustment Corp.
 of S.W.FL., Inc.
 MDFL
 Petition for Removal to Federal Court

         “Whenever a separate and independent claim or cause of action within the
         jurisdiction conferred by §1331 of this Title, is joined within one or more
         otherwise non-removable claims or causes of action, the entire case may be
         removed and the district court may determine all issues therein, or, in its
         discretion, may remand all matters in which state law predominates.”

         As such, should Plaintiff later include allegations as to violations of any state laws or

 statutes in the originating Orange County case, such allegations will have arisen out of the

 same factual allegations as the claims under the FDCPA and FCRA.

                                           Conclusion

         For the foregoing reasons, this Honorable Court should grant Defendant, Professional

 Adjustment Corp. of S.W.FL.’s Petition and enter an Order removing the entire case from the

 County Civil Court, in and for Orange County, Florida, to the United States District Court,

 Middle District of Florida, Orlando Division.

         Dated this 11th day of November, 2020.

                                                     Respectfully submitted,

                                                      /s/ Ernest H. Kohlmyer, III
                                                      Ernest H. Kohlmyer, III, Esq., LL.M.
                                                      Florida Bar No. 110108
                                                      skohlmyer@shepardfirm.com
                                                      Shepard, Smith, Kohlmyer & Hand, P.A.
                                                      2300 Maitland Center Parkway, Suite 100
                                                      Maitland, FL 32751
                                                      Telephone (407) 622-1772
                                                      Facsimile (407) 622-1884
                                                      Attorneys for Defendant, PAC




                                                      5
Case 6:20-cv-02087-WWB-LRH Document 1 Filed 11/11/20 Page 6 of 6 PageID 6
 Janice Pastoriza Ramos v. Professional Adjustment Corp.
 of S.W.FL., Inc.
 MDFL
 Petition for Removal to Federal Court

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on

 November 11, 2020, with the Clerk of the Court by using the electronic filing system. I further

 certify that the foregoing has been sent via USPS mail to the following:

 Janice Pastoriza Ramos
 4747 Elkmont Road
 Orlando, Florida 32808
 Plaintiff




                                                           /s/ Ernest H. Kohlmyer, III
                                                           Ernest H. Kohlmyer, III, Esq., LL.M.
                                                           Florida Bar No.: 110108
                                                           skohlmyer@shepardfirm.com
                                                           Shepard, Smith, Kohlmyer & Hand, P.A.
                                                           2300 Maitland Center Parkway, Suite 100
                                                           Maitland, Florida 32751
                                                           Telephone (407) 622-1772
                                                           Facsimile (407) 622-1884
                                                           Attorneys for Defendant, PAC.




                                                      6
